Fuller, J.
(dissenting). To me it seems clear that my associates have overlooked the fact that the statute had not *474run against the deed in the case of Turner v. Hand County, 11 S. D. 348, 77 N. W. 589, by which they appear to have been controlled, and what is deemed jurisdictional defects are only irregularities on the part of authorized officials, concerning which all inquiry has been foreclosed by the lapse of time and in contemplation of the statute. I steadfastly believe that a t'ax deed ¡fair upon its face, and recorded three years prior to the commencement of an action of this character, should be sustained unless it is shown' that the taxes were paid, or the property not subject to taxation.